Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 04/29/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 04/29/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-5, 8-13 and 15-19 are allowable.

Reason for Allowance
Independent claims 1, 11 and 17 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),       
a resource interaction processor rules database stored in a first memory and configured to store a plurality of internal and external rules and regulations data associated with a plurality of types of resource interaction processors; a resource interaction processor analysis sub-system including a second memory, at least one first processor in communication with the second memory and first instructions that are stored in the second memory, executable by the at least one first processor and configured to: capture, from a plurality of data sources, first data associated with a plurality of resource interaction processors, aggregate the captured first data, filter the captured and aggregated first data by analyzing a value of first datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the first data determined to have the value below a predetermined one of the trust levels, and determine, based on the aggregated and filtered first data, a location for each of the plurality of resource interaction processors; and a model generating sub-system including a third memory, at least one second processor in communication with the third memory, and second instructions that are stored in the third memory, executable by the at least one second processor and configure to: receive, from the resource interaction processor data analysis sub-system, aggregated and filtered first data associated with one of the plurality of resource interaction processors including the location for the one of the plurality of resource interaction processors, access the resource interaction processor database to retrieve internal and external rules and regulations data associated with one of the plurality of resource interaction Appl. No.: 16/751,591 Amdt. Dated: April 29, 2022 Reply to Office Action of February 2, 2022 Page 3 of 14 processors, wherein the external rules retrieved for the one of the plurality of resource interaction processors is based on the corresponding location of the resource interaction provider, and implement a heuristics engine to determine, based at least on the retrieved internal and external rules and regulations data and the received aggregated and filtered first data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165